              Case 1:20-mj-00124-SAB Document 16 Filed 08/10/21 Page 1 of 2



 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                          Case No. 1:20-mj-00124-SAB
11                           Plaintiff,
                                                        MOTION AND ORDER FOR DISMISSAL
12   v.                                                 WITHOUT PREJUDICE
13   KYLE J. RUTKAUSKI,
14                           Defendant.
15

16

17          The United States of America, by and through Phillip A. Talbert, Acting United States Attorney,

18 and Jeffrey A. Spivak, Assistant United States Attorney, pursuant to Rule 48(a) of the Federal Rules of

19 Criminal Procedure, moves to dismiss this case in the interest of justice without prejudice.
20
     DATED: August 10, 2021                               Respectfully submitted,
21
                                                          PHILLIP A. TALBERT
22                                                        Acting United States Attorney

23                                                By:     /s/ Jeffrey A. Spivak__
                                                          JEFFREY A. SPIVAK
24                                                        Assistant U.S. Attorney

25
26

27

28
                                                         1
29

30
                Case 1:20-mj-00124-SAB Document 16 Filed 08/10/21 Page 2 of 2


                                                   ORDER
 1

 2            IT IS HEREBY ORDERED that this case is dismissed in the interest of justice without prejudice.

 3

 4 IT IS SO ORDERED.

 5
     Dated:     August 10, 2021
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                        2
29

30
